Case 1:19-cv-04527-MKV Document 1-2 Filed 05/16/19 Page 1 of 6

EXHIBIT B
5/16/2019 Elie T@giiga Tritt “Cy-OABLP yh holds io Gusrenntedin? hed leg OB LG Ve dPagesiz OfieG the whole look. wa : Mark

a ee :
@linhniller caught us in our footsteps
wearing head to toe #ElieTahari. We love how

she styled the whole look.

Ke): Ma

rk Alan lantosca for @BoF
es

 

   

= mee

Hh
|

\"

wi
5:42 PM - 20 Feb 2019
2 Likes 4
QO 1 an 2
Fashion Island @Fashionlsland - Feb 21 v

Replying to @ElieTahari @linhniller @BoF
This look is next level!

O14 tl 1

Elie Tahari @ @ElieTahari - Feb 21 y
E41 Right?! Linh did an amazing job styling this!

https://twitter.com/ElieTahari/status/ 109839740279 1374849 1/12
 

208 SAA Lg
PUETR) UoMySELy

go z

   

JOG® 40) eosojuel uepy yey) -ey

“4O0| S]OUM a4) PalAjs ays
MOY BAO] BAA “UEYRLSI|3# 301 0} peay Buueam
$dajs}00j sno UI sn 1yGneo sajUYyUNe

\ mers) eveuas ©

 

 
5/16/2019 ELIE ARS pn gramn- 04 HPPA HOyAt UD OeUPHEME Grange FeilackO H/LGALD Page: MOF, Gstyied the whole look. ws : ...

Search En Sign Up

= elietahari + Follow
New York, New York

    

View replies (1)

kristenkenney Those pants!! ©

os a he

  

a
ee”

12w like Reply

christiebrinkley Wow!

  

ere (ae
———

liw like Reply

\

  

themanhattanmini Such a look«*

p-
@

490 likes
FEBRUARY 20

Log in to like or comment.

https://www.instagram.com/p/BuHE6mPjigh/ Ll
 

19-cv-04527- ocument 1-2 Filed 05/1t6é/t9Page 5 et 6—

Case 1

 

 
 

 

JOVNONW) SOVIHSVH $31140Hd

Sxl ZSp
L,]

DAO] OM "SUPPL NOdimén LEYyelanS

 
 

eyo Tae yi wage
| UES OGM “S}Ued Ibu GAG] | ModDyY
SSSSSSSSIA PUP Hyaq) GRUIOWSUSE
iiMjed yseig Aw AGT) 2zz@ounwsw
Py OS JaWUNSaayesiy

& Buds 10) Dayo ay,Adyy
idubly gguowsysess ueYyeraya

® i001 wal

SAO! O44 1UBUMa/AISOULE WeueIaya
SlUEd 3804) 14BuMmapAysayl

s00m) 40)

PSSOWEL EYED “e "YOO) ouM ayy
PayAIs aYS MOY aad] Of EYP LIIay
90) 0] Peay Guuram sdaisiocy

Jno Wesn pyGnes aa ihe) Lease

  

BJO MBN YIDA wey
MOO « © eyewaya EE]

 

AMOLDTHIO SWuaL

AQVAle = =6S§8Or

¥ =SS3Hd

j

LuoddNS SN nosy

 

 

 

WOT WEIBEESurM, 1 .

 
i . Ne ial Wee 6 \
| 18 eam news 4 otal

 
